                                     1
                                     2                                                                            JS-6
                                     3
                                     4
                                     5
                                     6
                                     7
                                     8                                 UNITED STATES DISTRICT COURT
                                     9                               CENTRAL DISTRICT OF CALIFORNIA
                                     10
300 SOUTH GRAND AVENUE, 25TH FLOOR




                                     11   JAYANTIBHAI PATEL dba                     Case No. 2:17-cv-08510 AB GJS
      BEST BEST & KRIEGER LLP




                                          PRINCESS INN, et al.,
       LOS ANGELES, CA 90071




                                                                                    Judge: André Birotte Jr.
                                     12
          LAW OFFICES OF




                                                             Plaintiffs,            [PROPOSED] JUDGMENT
                                     13
                                                   v.
                                     14
                                          CITY OF LONG BEACH,
                                     15
                                                             Defendants.
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                                 Case No: 2:17-cv-08510 AB GJS
                                          65192.00007\32074761.1
                                                                                                                   JUDGMENT
                                     1                                     [PROPOSED] JUDGMENT
                                     2             Defendants CITY OF LONG BEACH’S and ASHLEY WIEGELMAN’S
                                     3    (collectively the “City”) Motion for Summary Judgment, or in the Alternative
                                     4    Partial Summary Judgment, against Plaintiffs JAYANTIBHAI PATEL dba
                                     5    PRINCESS INN, PRAVIN L. PATEL; DIPAK L. PATEL; DAKSHA PATEL
                                     6    (“Plaintiffs”) First Amended Complaint came on for hearing before the Court on
                                     7    May 3, 2019 at 10:00 a.m., the Honorable André Birotte Jr., District Judge
                                     8    presiding.
                                     9             On, May 14, 2019, after the hearing on the matter and after fully considering
                                     10   the evidence presented, the issues having been duly heard, the Court issued an
300 SOUTH GRAND AVENUE, 25TH FLOOR




                                     11   Order Granting the City’s Motion for Judgment in its entirety. (Docket No. 81). A
      BEST BEST & KRIEGER LLP

       LOS ANGELES, CA 90071




                                     12   copy of the Court’s Order is attached here to as Exhibit A.
          LAW OFFICES OF




                                     13            Therefore, THE COURT HEREBY ORDERS, ADJUDGES and
                                     14   DECREES:
                                     15            1.        Judgement shall be entered in favor of Defendants City of Long Beach
                                     16   and Ashley Wiegelman on Plaintiffs’ First Amended Complaint.
                                     17            2.        Plaintiffs’ shall take nothing from Defendants regarding their First
                                     18   Amended Complaint
                                     19            3.        Defendants shall be entitled to costs of suit on the First Amended
                                     20   Complaint.
                                     21            4.        At the hearing, the Plaintiffs and the City requested that if the Court
                                     22   granted the City’s Motion for Summary Judgment in its entirety, then the Court
                                     23   should exercise its discretion and dismiss the City of Long Beach’s Counter-
                                     24   Complaint without prejudice. In light of the Court’s ruling on the Motion for
                                     25   Summary Judgment, the Court finds that the Counter-Complaint asserts only state
                                     26   law claims. When federal claims are disposed of before trial, and minimal work
                                     27   has been done on the state law claims, it is appropriate for pendent state law claims
                                     28   to be dismissed. (28 U.S.C. §1367(c)(3).) Having considered the contents of the
                                                                                                            Case No: 2:17-cv-08510 AB GJS
                                          65192.00007\32074761.1                         -2-
                                                                                                                              JUDGMENT
                                     1    Counter-Complaint and the request of the parties, the Court exercises its discretion
                                     2    to decline to continue to exercise supplemental jurisdiction of the City of Long
                                     3    Beach’s Counter-Complaint and dismisses the Counter-Complaint without
                                     4    prejudice. Neither party shall be entitled to recover costs on the Counter-Claim.
                                     5             5.        The Court shall retain jurisdiction over this matter for purposes of
                                     6    enforcing this Judgment.
                                     7
                                     8
                                          Dated: May 28, 2019_____________
                                     9
                                     10
300 SOUTH GRAND AVENUE, 25TH FLOOR




                                                                                              The Honorable André Birotte Jr.
                                     11                                                       United States District Court Judge
      BEST BEST & KRIEGER LLP

       LOS ANGELES, CA 90071




                                     12
          LAW OFFICES OF




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                                            Case No: 2:17-cv-08510 AB GJS
                                          65192.00007\32074761.1                        -3-
                                                                                                                              JUDGMENT
